DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-7 in the reply filed on 23 May 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-061159 was received on 06 May 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 30 March 2021 and 06 July 2021 have been considered by the examiner.

Drawings
The drawings filed on 30 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8-15 are cancelled.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a printing apparatus having a controller configured to perform: the discharge tray being positioned to satisfy a formula of Hl > 4 X 10-7 X D14, in which: H1 represents a distance in a gravitational direction between the nipping position and the mounting surface of the discharge tray; and D1 represents a distance in the conveying direction between the nipping position and the most downstream end in the conveying direction of the cutter unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowable because they depend from Claim 1.

US PGPub 2013/0195536 A1 to Yoshinuma et al. discloses a printing device having a pair of conveying rollers configured to nip a printing medium, a cutter unit positioned downstream of the pair of conveyor rollers; a discharge tray positioned downstream of the cutter unit in the conveying direction and below the cutter unit, however Yoshinuma does not disclose the discharge tray being positioned to satisfy a formula of Hl > 4 X 10-7 X D14, in which: H1 represents a distance in a gravitational direction between the nipping position and the mounting surface of the discharge tray; and D1 represents a distance in the conveying direction between the nipping position and the most downstream end in the conveying direction of the cutter unit.

JP2011-051114 A to Akatsu discloses a printing device having a pair of conveying rollers (51), a cutting device (60), a discharge tray (¶0002), however Akatsu does not disclose the discharge tray being positioned to satisfy a formula of Hl > 4 X 10-7 X D14, in which: H1 represents a distance in a gravitational direction between the nipping position and the mounting surface of the discharge tray; and D1 represents a distance in the conveying direction between the nipping position and the most downstream end in the conveying direction of the cutter unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853